UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-1829


AUDREY SCOTT,

                Plaintiff - Appellant,

          v.

TIAA-CREF,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Frank D. Whitney,
Chief District Judge. (3:12-cv-00697-FDW-DCK)


Submitted:   October 17, 2013             Decided: October 21, 2013



Before AGEE, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Audrey Scott, Appellant Pro Se.      Felicia A. Washington,    K&L
GATES LLP, Charlotte, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Audrey     Scott     appeals     the   district    court’s   order

dismissing      her         complaint      alleging     discrimination    and

retaliation.    We have reviewed the record and find no reversible

error.      Accordingly, we affirm for the reasons stated by the

district court.        Scott v. TIAA-CREF, No. 3:12-cv-00697-FDW-DCK

(W.D.N.C.    June     14,    2013).     We   dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                      AFFIRMED




                                        2